Judgment, Supreme Court, New York County (Rena Uviller, J., at suppression hearing; Franklin Weissberg, J., at trial and sentence), rendered June 22, 1988, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree and sentencing her, as a predicate felony offender, to an indeterminate term of imprisonment of from 6 Vi to 13 years, unanimously affirmed.
On January 20, 1988 the defendant and Emilda Ramos arrived at an apartment in Manhattan while two undercover officers were there making a "confirmation buy” of a large quantity of crack cocaine from other persons who resided in the apartment. Ramos had in her coat pocket a brown paper *129bag filled with vials containing a white powdery substance. On three occasions Ramos answered the door, sold vials from the paper bag to unidentified males, and then gave the money to defendant, whom she laughingly identified as her "bookkeeper”.
When a backup team of officers entered the apartment minutes later to execute a search warrant, Ramos no longer had the bag in her possession. However, a brown paper bag with 86 vials containing crack was found on a kitchen windowsill approximately seven feet from where the defendant was standing. Under these circumstances we find that the evidence was sufficient to support the jury’s conclusion that the defendant exercised "dominion or control”, i.e., constructive possession of the bag containing crack (Penal Law § 10.00 [8]; People v Lynch, 116 AD2d 56, 61; People v Robertson, 61 AD2d 600, affd 48 NY2d 993). Defendant’s conviction of criminal possession of a controlled substance in the fourth degree is accordingly affirmed. Concur—Kupferman, J. P., Ross, Rosenberger, Kassal and Smith, JJ.